Opinion by
Mr. Chief Justice McBride.
This is a suit for an accounting. Upon the final hearing the court found for defendant and against the plaintiffs in the sum of $1,198.41, with interest thereon at the rate of 6 per cent from the 27th of June 1906, and for a balance of costs and disbursements amounting in the aggregate to $369.50, from which plaintiffs appeal. No questions of law are raised by appellants in their brief, and the case presents only questions of fact. The evidence is voluminous, comprising over 1,300 typewritten pages, being accompanied by a mass of exhibits, and the examination of the case has consumed much time and labor. A detailed discussion of the facts would occupy half a volume of the Oregon Reports, and would be of no permanent value. The evidence has been carefully considered, and we are of the opinion that it sustains the findings of the Circuit Court. The decree is affirmed. Affirmed.